              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:20-cv-00208-MR-WCM


JASON P. DAVIS,                  )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )             ORDER
                                 )
                                 )
CHRISTY LONARDO, GIVING HOPE )
RETREAT, and JONNY LONARDO,      )
                                 )
                   Defendants.   )
________________________________ )


     THIS MATTER is before the Court on the Plaintiff’s Application to

Proceed in District Court without Prepaying Fees or Costs [Doc. 2].

I.   STANDARD OF REVIEW

     Because the Plaintiff, who is proceeding pro se, seeks to proceed in

forma pauperis, the Court must examine the pleadings to determine whether

this Court has jurisdiction and to ensure that the action is not frivolous or

malicious and states a claim upon which relief can be granted. See 28

U.S.C. § 1915(e)(2)(B)(i) and (ii); see also Michau v. Charleston County,

S.C., 434 F.3d 725, 728 (4th Cir. 2006) (noting that § 1915(e) “governs IFP

filings in addition to complaints filed by prisoners”). A complaint is deemed



     Case 1:20-cv-00208-MR-WCM Document 3 Filed 08/10/20 Page 1 of 6
frivolous “where it lacks an arguable basis either in law or in fact.” Neitzke

v. Williams, 490 U.S. 319, 325 (1989). The Fourth Circuit has offered the

following guidance to a court tasked with determining whether a complaint is

frivolous under § 1915(e):

            The district court need not look beyond the
            complaint’s allegations in making such a
            determination. It must, however, hold the pro se
            complaint to less stringent standards than pleadings
            drafted by attorneys and must read the complaint
            liberally. Trial courts, however, are granted broad
            discretion in determining whether a suit is frivolous or
            malicious.

White v. White, 886 F.2d 721, 722-23 (4th Cir. 1989). While the complaint

must be construed liberally, the Court may “pierce the veil of the complaint's

factual allegations and dismiss those claims whose factual contentions are

clearly baseless,” including such claims that describe “fantastic or delusional

scenarios.” Neitzke, 490 U.S. at 327, 328.

      Rule 8 of the Federal Rules of Civil Procedure provides that “[a]

pleading states a claim for relief must contain (1) a short and plain statement

of the grounds for the court's jurisdiction ... [and] (2) a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(1), (2). A complaint fails to state a claim where it offers merely

“labels and conclusions,” “a formulaic recitation of the elements of a cause

                                       2



      Case 1:20-cv-00208-MR-WCM Document 3 Filed 08/10/20 Page 2 of 6
of action,” or “naked assertion[s]” devoid of “further factual enhancement.”

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555, 557 (2007) (internal quotation marks omitted)).

II.    BACKGROUND

       Construing the allegations of the Complaint liberally, the Plaintiff

appears to assert claims under 42 U.S.C. § 1983 against the Giving Hope

Retreat Center, a nonprofit organization in New Orleans, Louisiana, and

members of its staff. Specifically, the Plaintiff alleges that the Defendants

“tried to kill [him] with NWO 6.66 Toretureware [sic] program and ran

Monarch program on me.” [Doc. 1 at 4]. The Plaintiff alleges that he

sustained injuries to his health, as well as “brain damage.” [Id. at 5]. He

seeks $3,000,000 in damages. [Id.].

III.   DISCUSSION

       The Plaintiff’s Complaint fails to state a claim upon which relief can be

granted against any of the named Defendants under 42 U.S.C. § 1983. As

the Fourth Circuit has explained:

             To implicate 42 U.S.C. § 1983, conduct must be fairly
             attributable to the State. The person charged must
             either be a state actor or have a sufficiently close
             relationship with state actors such that a court would
             conclude that the non-state actor is engaged in the
             state's actions. Thus, the Supreme Court has held
             that private activity will generally not be deemed
                                       3



       Case 1:20-cv-00208-MR-WCM Document 3 Filed 08/10/20 Page 3 of 6
            “state action” unless the state has so dominated such
            activity as to convert it into state action: [m]ere
            approval of or acquiescence in the initiatives of a
            private party is insufficient.

DeBauche v. Trani, 191 F.3d 499, 506-07 (4th Cir. 1999) internal quotation

marks and citations omitted). Here, the Plaintiff has not brought suit against

a state actor; instead, he has attempted to sue a private non-profit

organization where he apparently received services. The Plaintiff has made

no allegation that the named Defendants have a sufficiently close

relationship with state actors such that the Court could conclude that they

are engaged in governmental action. Even if these Defendants could be

considered state actors (which they are not), the Plaintiff does not identify

any conduct by the Defendants which could possibly be construed as a

deprivation of the Plaintiff’s constitutional rights. For all these reasons, the

Plaintiff has no basis to assert a § 1983 claim in this case against the

Defendants.

      Indeed, it does not appear that the Plaintiff could state any claim

against the Defendants. The Plaintiff appears to allege that the Defendants

used some sort of mind control weaponry in an attempt to kill him. These

types of “fantastic or delusional” allegations are clearly baseless and are

subject to dismissal as frivolous. Neitzke, 490 U.S. at 327, 328.

                                       4



      Case 1:20-cv-00208-MR-WCM Document 3 Filed 08/10/20 Page 4 of 6
      Upon review of the Plaintiff’s Application to Proceed in District Court

without Prepaying Fees or Costs, the Court finds that he is unable to make

prepayment of the required fees and costs and therefore the Application

should be allowed. The Court concludes, however, that the allegations set

forth in the Plaintiff’s Complaint are baseless and fail to state a cognizable

claim upon which relief may be granted. When a Court determines upon a

§ 1915(e) review that a complaint is factually or legally baseless, the Court

must dismiss the case. See Neitzke, 490 U.S. at 328, 109 S.Ct. 1827, 104

L.Ed.2d 338 (1989); White, 886 F.2d at 724. It is the intent of Congress that

such dismissals occur prior to service of the complaint on defendants.

Cochran v. Morris, 73 F.3d 1310, 1315 (4th Cir. 1996). As such, the Court

will dismiss this civil action.



                                  ORDER

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Application to

Proceed in District Court without Prepaying Fees or Costs [Doc. 2] is

ALLOWED.

      IT IS FURTHER ORDERED that this action is hereby DISMISSED

WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915(e).

      The Clerk of Court is hereby directed to close this case.
                                      5



      Case 1:20-cv-00208-MR-WCM Document 3 Filed 08/10/20 Page 5 of 6
IT IS SO ORDERED.
                       Signed: August 10, 2020




                                  6



Case 1:20-cv-00208-MR-WCM Document 3 Filed 08/10/20 Page 6 of 6
